DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claim 1-20 are pending.
Claim 1-20 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “energy-enhancing ingredient” in claim 1, 2, 8, 11, 12 and 13, is a relative term which renders the claim indefinite. The term “energy-enhancing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “mood-enhancing ingredient” in claim 1, 3, 8, 11 and 12 is a relative term which renders the claim indefinite. The term “mood-enhancing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “focus-enhancing ingredient” in claim 1, 4, 8, 11 and 12 is a relative term which renders the claim indefinite. The term “focus-enhancing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2 recites “the at least one energy-enhancing ingredient comprises: caffeine; and methylliberine…” is confusing. It is not clear it the phrase is an alternative selection to select one of caffeine or methylliberine; or if the phrase intend to be both caffeine and methylliberine; hence the claim is indefinite. 
In claim 3, the abbreviation “alpha-GPC” is not clear as what Applicant intend the abbreviation to represent to meet the claim; hence the claim is indefinite. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez et al. (US 2015/0132280 A1). 
Regarding claim 1, Lopez et al. (Lopez) discloses a dietary supplement (composition) comprising theacrine (‘280, [0009]) which exhibits a wide variety of effects (’280, [0010]) including mood, energy and focus (‘280, [0015]), which meets the limitation of at least one energy-enhancing ingredient, mood-enhancing ingredient and focus-enhancing ingredient. 
Regarding claim 2, Lopez discloses the dietary supplement comprising theacrine including caffeine and methylliberine (‘280, [0009], [0046], [0048]). 
Regarding claim 4, Lopez discloses the dietary supplement comprising theacrine including alpha-alpha-glycerophosphorylcholine (GPC) (‘280, [0047]) 

Claim(s) 1-4, 6, 7, 9, 10, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhargava (US 2012/02771279 A1).
Regarding claim 1 and 2, Bhargava discloses a composition to provide increase in power of attention (focus), a perceived feeling of energy (‘179, [0008]) and mood-altering effect (‘179, [0017]). Bhargava discloses the composition comprising methylated xanthine including caffeine (‘179, [0016]), which is known to promote alertness and energy (‘179, [0009], [0017]). Bhargava’s methylated xanthine including caffeine meets the limitation of an energy-enhancing ingredient and a focus-enhancing ingredient.  Bhargava  discloses the composition comprising choline derivatives (‘179, [0018]), which implicated in neuroprotective benefits, including mood; hence Bhargava’s choline is considered a mood-enhancing ingredient.  
Regarding claim 3, Bhargava discloses the composition comprising amino acids including theanine (‘179, [0031]).
Regarding claim 4, Bhargava discloses the composition comprising the choline derivatives including citicoline (‘179, Table 1-5).
Regarding claim 6, Bhargava discloses the composition in a liquid drink format (‘179, [0007], [0010]). 
Regarding claim 7, Bhargava discloses the composition in a solid form which encompass powder form (‘179, [0007]). 
Regarding claim 9 and 10, Bhargava discloses the composition does not comprises taurine, choline bitartrate, glucuronolactone and malic acid (‘179, clam 23-27). 
Regarding claim 17, Bhargava discloses a composition in a liquid drink format (‘179, [0007], [0010]) to provide increase in power of attention (focus), a perceived feeling of energy (‘179, [0008]) and mood-altering effect (‘179, [0017]). The liquid drink format is expected to be in a container to contain the liquid. Bhargava discloses the composition comprising methylated xanthine including caffeine (‘179, [0016]), which is known to promote alertness and energy (‘179, [0009], [0017]); theanine (‘179, [0031]) and citicoline (‘179, Table 1-5). 
Regarding claim 18, Bhargava discloses the composition in the liquid drink format (‘179, [0007], [0010]) in about 2 ounces (‘179, [0051], claim 29). 
Regarding claim 20, Bhargava discloses the composition does not comprises taurine, choline bitartrate, glucuronolactone and malic acid (‘179, clam 23-27). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US 2015/0132280 A1).
Regarding claim 13, Lopez et al. (Lopez) discloses a dietary supplement (composition) comprising theacrine (‘280, [0009]) which exhibits a wide variety of effects (’280, [0010]) including mood, energy and focus (‘280, [0015]), which meets the limitation of at least one energy-enhancing ingredient, mood-enhancing ingredient and focus-enhancing ingredient. Lopez discloses the dietary supplement comprising the theacrine including the caffeine and the methylliberine (‘280, [0009], [0046], [0048]). Lopez does not explicitly disclose an amount of the methylliberine as cited amount. However it would have been obvious to one of ordinary skill in the art to be motivated to adjust the amount of the methylliberine including the cited amount in Lopez’s dietary supplement to provide desired benefits, such as focusing and/or energy as taught by Lopez (‘280, [0046], [0051]). 

Claim(s) 8, 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhargava (US 2012/02771279 A1).
Regarding claim 8, 11, and 12, Bhargava discloses the claimed invention as discussed in above rejection to claim 1. Bhargava discloses the methylated xanthine including the caffeine (‘179, [0016]). Bhargava’s methylated xanthine including the caffeine meets the limitation of an energy-enhancing ingredient and a focus-enhancing ingredient (‘179, [0009], [0017]), and the choline derivatives, citicoline (‘179, [0018], claim 26), as the mood-enhancing ingredient (‘179, [0030]). A total amount of the caffeine and choline derivatives, citicoline is in a range of 13 to 250 mg (Table 1) which corresponds to the caffeine (energy-enhancing ingredient; focus-enhancing ingredient) is in a range of 3.2% to 1692.3% by weight of the total amount of the caffeine and citicoline, which overlaps the cited range in claim 8, 11, and 12. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). With respect to the amount of the mood-enhancing ingredient in claim 11 and 12, Bhargava’s choline derivatives, citicoline (‘179, [0018]), as the mood-enhancing ingredient (‘179, [0030]). A total amount of the caffeine and choline derivatives, citicoline (mood-enhancing ingredient) is in a range of 13 to 250 mg (Table 1) which corresponds to an amount of citicoline in a range of 2% to 230% by weight of the total amount of the total amount of the caffeine and citicoline, which overlaps the cited range in claim 11 and 12. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 19, Bhargava discloses the composition in the liquid drink format (‘179, [0007], [0010]) in a volume range of about 0.3 ounces to about 10 ounces (‘179, [0010]), which overlaps the cited range in claim 19. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US 2015/0132280 A1) as applied to claim 1 above, and further in view of Kubota et al. (JP 2010248161 A, English Machine Translation).
Regarding claim 5, Lopez discloses a dietary supplement (composition) comprising theacrine (‘280, [0009]) which exhibits a wide variety of effects (’280, [0010]) including mood, energy and focus (‘280, [0015]) as discussed above rejection. Lopez does not disclose the dietary supplement (composition) comprising uridine monophosphate. However Kubota et al. (Kubota) discloses an anti-fatigue agent, uridine monophosphate (Abstract, pg. 2, bottom page) for beverage product (pg. 3, middle page). Lopez and Kubota are of the same field of endeavor of supplement for energy in a beverage product. It would have been obvious to one of ordinary skill in the art to be motivated to use Kubota’s uridine monophosphate into Lopez’s dietary supplement to provide a desired benefit of energy as taught by Kubota.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bhargava (US 2012/02771279 A1) as applied to claim 1 above, and further in view of Kubota et al. (JP 2010248161 A, English Machine Translation).
Regarding claim 5, Bhargava discloses a composition to provide increase in power of attention (focus), a perceived feeling of energy (‘179, [0008]) and mood-altering effect (‘179, [0017]). Bhargava discloses the composition comprising methylated xanthine including caffeine (‘179, [0016]), which is known to promote alertness and energy (‘179, [0009], [0017]) as discussed in the above rejection. 
Bhargava does not disclose the dietary supplement (composition) comprising uridine monophosphate. However Kubota et al. (Kubota) discloses an anti-fatigue agent, uridine monophosphate (Abstract, pg. 2, bottom page) for beverage product (pg. 3, middle page). Bhargava and Kubota are of the same field of endeavor of supplement for energy in a beverage product. It would have been obvious to one of ordinary skill in the art to be motivated to use Kubota’s uridine monophosphate into Bhargava’s composition to provide a desired benefit of energy as taught by Kubota.

Claim(s) 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhargava (US 2012/02771279 A1) and in view of Lopez et al. (US 2015/0132280 A1) and Kubota et al. (JP 2010248161 A, English Machine Translation).
Regarding claim 14 and 16, Bhargava discloses a composition to provide increase in power of attention (focus), a perceived feeling of energy (‘179, [0008]) and mood-altering effect (‘179, [0017]). Bhargava discloses the composition comprising methylated xanthine including caffeine (‘179, [0016], [0017]). Bhargava  discloses the composition comprising choline derivatives (‘179, [0018]) including citicoline (‘179, Table 1-5) and theanine (‘179, [0031]). 
Bhargava does not disclose methylliberine in the composition. Lopez et al. (Lopez) discloses a dietary supplement (composition) comprising theacrine (‘280, [0009]) which exhibits a wide variety of effects (’280, [0010]) including mood, energy and focus (‘280, [0015]). Lopez discloses the dietary supplement comprising the theacrine including the caffeine and the methylliberine (‘280, [0009], [0046], [0048]). It would have been obvious to one of ordinary skill in the art to be motivated to use Lopez’s theacrine including the methylliberine in Bhargava’s composition to provide desired benefits, such as focusing and/or energy as taught by Lopez (‘280, [0046], [0051]). With respect to claim 16, Lopez teaches the theacrine including huperzine A (‘280, [0046], [0047]). 
Bhargava does not disclose the dietary supplement (composition) comprising uridine monophosphate. However Kubota et al. (Kubota) discloses an anti-fatigue agent, uridine monophosphate (Abstract, pg. 2, bottom page) for beverage product (pg. 3, middle page). Bhargava and Kubota are of the same field of endeavor of supplement for energy in a beverage product. It would have been obvious to one of ordinary skill in the art to be motivated to use Kubota’s uridine monophosphate into modified Bhargava’s composition to provide a desired benefit of energy as taught by Kubota.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bhargava (US 2012/02771279 A1) and in view of Lopez et al. (US 2015/0132280 A1) and Kubota et al. (JP 2010248161 A, English Machine Translation) as applied to claim 14 above, and further in view of Geissler et al. (US 2014/0134283 A1).
Regarding claim 15, modified Bhargava discloses the claimed invention as discussed in rejected claim 14 above. Modified Bhargava does not disclose rauwolscine in the composition. However, Geissler et al. (Geissler) discloses a dietary supplement to increase focus, energy level and improved mood (‘283, Abstract, [0040]). Geissler discloses the dietary supplement comprising rauwolscine and yohimbe extract, and caffeine (‘283, [0009], claim 1). Geissler and Bhargava are of the same field of endeavor of composition for increase energy, focus and mood. It would have been obvious to one of ordinary skill in the art to use Geissler’s rauwolscine in modified Bhargava’s composition to provide a desired increase focus, energy level and improved mood (‘283, Abstract, [0040]) as taught by Geissler. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/               Primary Examiner, Art Unit 1792